Case
Case 2:19-mj-00376-AYS
     2:19-mj-01806-DUTYDocument
                        Document6-3 Filed 05/01/19
                                  3 Filed 05/06/19 Page
                                                   Page 11 of
                                                           of 19
                                                              19 PageID
                                                                  Page ID#:#:3
                                                                            34
Case
Case 2:19-mj-00376-AYS
     2:19-mj-01806-DUTYDocument
                        Document6-3 Filed 05/01/19
                                  3 Filed 05/06/19 Page
                                                   Page 22 of
                                                           of 19
                                                              19 PageID
                                                                  Page ID#:#:4
                                                                            35
Case
Case 2:19-mj-00376-AYS
     2:19-mj-01806-DUTYDocument
                        Document6-3 Filed 05/01/19
                                  3 Filed 05/06/19 Page
                                                   Page 33 of
                                                           of 19
                                                              19 PageID
                                                                  Page ID#:#:5
                                                                            36
Case
Case 2:19-mj-00376-AYS
     2:19-mj-01806-DUTYDocument
                        Document6-3 Filed 05/01/19
                                  3 Filed 05/06/19 Page
                                                   Page 44 of
                                                           of 19
                                                              19 PageID
                                                                  Page ID#:#:6
                                                                            37
Case
Case 2:19-mj-00376-AYS
     2:19-mj-01806-DUTYDocument
                        Document6-3 Filed 05/01/19
                                  3 Filed 05/06/19 Page
                                                   Page 55 of
                                                           of 19
                                                              19 PageID
                                                                  Page ID#:#:7
                                                                            38
Case
Case 2:19-mj-00376-AYS
     2:19-mj-01806-DUTYDocument
                        Document6-3 Filed 05/01/19
                                  3 Filed 05/06/19 Page
                                                   Page 66 of
                                                           of 19
                                                              19 PageID
                                                                  Page ID#:#:8
                                                                            39
Case
Case 2:19-mj-00376-AYS
     2:19-mj-01806-DUTYDocument
                        Document6-3 Filed 05/01/19
                                  3 Filed 05/06/19 Page
                                                   Page 77 of
                                                           of 19
                                                              19 PageID
                                                                  Page ID#:#:9
                                                                            40
Case 2:19-mj-01806-DUTY
Case 2:19-mj-00376-AYS Document
                        Document6-3 Filed05/01/19
                                 3 Filed  05/06/19 Page
                                                    Page88ofof19
                                                               19 PageID
                                                                  Page ID#:#:10
                                                                            41
Case 2:19-mj-01806-DUTY
Case 2:19-mj-00376-AYS Document
                        Document6-3 Filed05/01/19
                                 3 Filed  05/06/19 Page
                                                    Page99ofof19
                                                               19 PageID
                                                                  Page ID#:#:11
                                                                            42
Case 2:19-mj-01806-DUTY
Case 2:19-mj-00376-AYS Document
                        Document6-3 Filed05/01/19
                                 3 Filed  05/06/19 Page
                                                    Page10
                                                         10ofof19
                                                                19 PageID
                                                                   Page ID#:#:12
                                                                             43
Case 2:19-mj-01806-DUTY
Case 2:19-mj-00376-AYS Document
                        Document6-3 Filed05/01/19
                                 3 Filed  05/06/19 Page
                                                    Page11
                                                         11ofof19
                                                                19 PageID
                                                                   Page ID#:#:13
                                                                             44
Case 2:19-mj-01806-DUTY
Case 2:19-mj-00376-AYS Document
                        Document6-3 Filed05/01/19
                                 3 Filed  05/06/19 Page
                                                    Page12
                                                         12ofof19
                                                                19 PageID
                                                                   Page ID#:#:14
                                                                             45
Case 2:19-mj-01806-DUTY
Case 2:19-mj-00376-AYS Document
                        Document6-3 Filed05/01/19
                                 3 Filed  05/06/19 Page
                                                    Page13
                                                         13ofof19
                                                                19 PageID
                                                                   Page ID#:#:15
                                                                             46
Case 2:19-mj-01806-DUTY
Case 2:19-mj-00376-AYS Document
                        Document6-3 Filed05/01/19
                                 3 Filed  05/06/19 Page
                                                    Page14
                                                         14ofof19
                                                                19 PageID
                                                                   Page ID#:#:16
                                                                             47
Case 2:19-mj-01806-DUTY
Case 2:19-mj-00376-AYS Document
                        Document6-3 Filed05/01/19
                                 3 Filed  05/06/19 Page
                                                    Page15
                                                         15ofof19
                                                                19 PageID
                                                                   Page ID#:#:17
                                                                             48
Case 2:19-mj-01806-DUTY
Case 2:19-mj-00376-AYS Document
                        Document6-3 Filed05/01/19
                                 3 Filed  05/06/19 Page
                                                    Page16
                                                         16ofof19
                                                                19 PageID
                                                                   Page ID#:#:18
                                                                             49
Case 2:19-mj-01806-DUTY
Case 2:19-mj-00376-AYS Document
                        Document6-3 Filed05/01/19
                                 3 Filed  05/06/19 Page
                                                    Page17
                                                         17ofof19
                                                                19 PageID
                                                                   Page ID#:#:19
                                                                             50
Case 2:19-mj-01806-DUTY
Case 2:19-mj-00376-AYS Document
                        Document6-3 Filed05/01/19
                                 3 Filed  05/06/19 Page
                                                    Page18
                                                         18ofof19
                                                                19 PageID
                                                                   Page ID#:#:20
                                                                             51
Case 2:19-mj-01806-DUTY
Case 2:19-mj-00376-AYS Document
                        Document6-3 Filed05/01/19
                                 3 Filed  05/06/19 Page
                                                    Page19
                                                         19ofof19
                                                                19 PageID
                                                                   Page ID#:#:21
                                                                             52
